Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	The amendment/argument filed on 05/25/2021 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Pamela J. Sherwood on 07/19/2021.

4.	The application has been amended as follows: 

In the claims:

Claims 1, 4 and 17 have been replaced with the following amended claims:

Claim 1. (Currently amended) A method for determining responsiveness of a patient's tumor to an antibody that inhibits an immune checkpoint pathway, the method comprising: obtaining a tumor tissue sample comprising stromal and immune cells associated with the tumor; culturing the tumor tissue sample in a gel with an air-liquid interface to provide a patient specific organoid (PDO) with stromal and immune cell elements; contacting the PDO with a candidate antibody that inhibits an immune checkpoint pathway for a period of time sufficient to modulate immune cell activity; determining the effect of the candidate antibody on immune cell activity, wherein activation of immune cells is determined by measuring expression of mRNA or protein markers associated with immune activation, comprising IFNγ, granzyme and perforin; 

Claim 4. (Currently amended) The method of claim 1, wherein determining effect of the antibody on immune cells comprises dissociating the PDO culture and phenotyping the immune cells.

Claim 17. (Currently amended) A method for determining responsiveness of a patient's tumor to a candidate antibody that inhibits an immune checkpoint pathway, the method comprising: obtaining a tumor tissue sample comprising stroma cells associated with the tumor and endogenous tumor-infiltrating lymphocytes that are natively present in a given tumor; culturing the tumor tissue sample in a gel with an air-liquid interface to provide a patient specific organoid (PDO) with stromal and immune cell elements; contacting the PDO with a candidate antibody that inhibits an immune checkpoint pathway, for a period of time sufficient to modulate immune cell activity; determining the effect of the candidate antibody on immune cell activity by one or both of (i) dissociating the PDO culture and phenotyping tumor associated T lymphocytes present in the culture; and (ii) measuring expression of protein markers associated with T cell activation, wherein activation of T cells, relative to a control in the absence of the candidate antibody, is indicative the patient is responsive to the  candidate antibody.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 1-6, 14-15 and 17 have been allowed.



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642